UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION

UNITED STATES OF AMERICA CASE NO. 2:07-CR-20051-01

VERSUS JUDGE JAMES D. CAIN, JR.

DAGOBERTO SANCHEZ (01) MAGISTRATE JUDGE KAY
ORDER

Before the court is a Motion to Vacate, Set Aside, or Correct Sentence, filed by
defendant Dagoberto Sanchez under 28 U.S.C. § 2255. Doc. 123. Sanchez challenges the
application of a sentencing enhancement (18 U.S.C. § 924(c)) to his case for possession of
a firearm during a crime of violence, alleging that the provision is unconstitutionally vague
under Johnson v. United States, _ U.S. ___, 135 S.Ct. 2251 (2015). The court granted
his motion to hold the case in abeyance pending a decision from the United States Supreme
Court in United States v. Davis, _U.S._, 139 S.Ct. 2319 (2019). Doc. 131. A decision
has now been reached in Davis. Accordingly, in order for this matter to come to a
resolution, the stay is hereby lifted. Sanchez is granted 90 days from the date of this order
to file an amended § 2255 motion, after which the government will have 60 days to respond
and Sanchez will have an additional 30 days to file any reply.

THUS DONE in Chambers on this / 7? dayof_ (Su ! Y_, 2019.

a

JAMES D. CAIN, JR.
UNITED STATES DISTRICT JUDGE
